Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Scott Baxendale on Wednesday, April 14th, 2021. 

The application has been amended as follows: 

Amendments to the claims
Claim 1, line 7, “rungs” has been changed to “rung”
	
Claim 8 has been deleted in its entirety and replaced with:
Claim 8: A ladder for use on a work machine, the ladder comprising;
first and second rails adapted to movably attach to the work machine; and
a plurality of rungs extending between the first and second rails, each rung including first and second plates, each plate including first and second ends, each end having a relief tab and an 

Claims 18-20 have been rejoined

	Amendments to the specification
Replace paragraphs [0006], [0007], [0008], [0027] and [0035] with the following amended paragraphs:
[0006]  In accordance with an exemplary embodiment of the present disclosure, a rung which can be installed in a ladder is disclosed which comprises a first plate having first and second ends, each of the first and second ends having a relief tab and an opening, and a second plate, the second plate being identical to the first plate, the first and second plates being nestable such that the relief tab of the first end of the first plate is inserted through the opening of the first end of the second plate and the relief tab of the second end of the second plate is inserted through the opening of the second end of the first plate to form the rungs.

[0007]  In accordance with another aspect of the disclosure, a ladder for use on a work machine is disclosed wherein the ladder comprises first and second rails adapted to movably attach to the work machine; and a plurality of rungs extending between the first and second rails, each rung including first and second plates, each plate including first and second ends, each end having a relief tab and an opening, the first and second plates being nestable such that the relief tabs of the first ends of the first plates are inserted through the openings of the first ends of the second plates and the relief tabs of the second ends of the second plates are inserted through the openings of the second ends of the first plates to form the plurality of rungs.

[0008]  In accordance with yet another aspect of the disclosure, a method of manufacturing a break away ladder for a work machine is disclosed wherein the method comprises providing a first plate having first and second ends and first and second sides, providing a second plate having first and second ends and first and second sides, machining a c-shaped cut in each of the first and second ends, bending each of the first and nesting the first plate into the second plate such that the relief tab of the first end of the first plate is inserted through the opening of the first end of the second plate and the relief tab of the second end of the second plate is inserted through the opening of the second end of the first plate to form a rung.

[0027] The resulting structure depicted in FIGS. 2-4 forms half of a rung 34. Stated another way, and referring now to FIG. 5, it will be appreciated that each rung 34 is formed by a pair of plates 32 joined together.  More specifically, two identical plates 32 are shaped so as to nest together as shown.  Given their symmetries, in doing so the relief tab 44 of the first end 36 of the first plate 32 is inserted through the opening 46 of the first end 36 of the second plate 32 and the relief tab 44 of the second end 38 of the second plate 32 is inserted through the opening 46 of the second end 36 of the first plate 32 such that the relief tabs 44 abut in parallel fashion.  By forming rungs 34 in such a manner, mis-assembly is avoided in that the rungs 34 can only be assembled in one way.

[0035] Once both rung halves 72 are so formed, the first plate 32 is nested with the second plate 32 such that the relief tab 44 of the first end 36 of the first plate 32 is inserted into the opening 46 of the first end 36 of the second plate 32 and the relief tab 44 of the second end 38 of the second plate 32 is inserted through the opening 46 of the second end 36 of the first plate 32 as shown in step 118.  The resulting rung 34 is shown in FIG. 5 wherein the relief tabs abut one another in parallel fashion.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason of allowance for each of the independent claims is the specific construction and arrangement of the first and second plates and how they nested together to form each rung, as detailed in each of the independent claims. More specifically that each rung is formed by the relief tab of the first end of the first plate being inserted through the opening of the first end of the second plate and the relief tab of the second end of the second plate being inserted through the opening of the second end of the first plate, as 
Examiner notes that no new matter was added in the claim or specification amendments, and that the amendments were only clarifying what was already clearly detailed and depicted in the drawings.
With these amendments claims 1-6 and 8-20 are now allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289.  The examiner can normally be reached on M-W 8:00-4:00, R 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634